DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a target holder assembly of an ion probe, comprising a body and sheets, wherein a middle part of the body is provided with sample target hole; limiting portions are symmetrically arranged at an opening of the sample target hole away from a sample target entry side; and the sheets match the limiting portions in shape and dimension to form recesses on a sample target for receiving the limiting portions, wherein the recesses match the sheets in depth and dimension, so that when the sample target is loaded into the body, the limiting portions can be clamped into the recesses formed by the sample target through the sheets.
U.S. Patent 6,603,119 B1 teaches a target holder assembly (Figs. 2A-2C) of an ion probe, comprising a body (210) with a sample target hole (214) in the middle part, a recess (213) that matches a limiting portion (220) in depth and dimension so that the limiting portion fits into the recess; however, it does not teach sheets, wherein a middle part of the body is provided with sample target hole; limiting portions are symmetrically arranged at an opening of the sample target hole away from a sample target entry side; and the sheets match the limiting portions in shape and dimension to form recesses on a sample target for receiving the limiting portions, wherein the recesses match the sheets in depth and dimension, so that when the sample target is loaded into the body, the limiting portions can be clamped into the recesses formed by the sample target through the sheets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        07 May 2022